      Case: 1:20-cv-00301-PAB Doc #: 4 Filed: 06/05/20 1 of 4. PageID #: 52




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO


    MALIK ABDUL AZIZ,                                 Case No. 1: 20 CV 301

                                    Plaintiff,
                   -vs-                               JUDGE PAMELA A. BARKER


    STATE OF OHIO, et al.,                            MEMORANDUM OF OPINION AND
                                                      ORDER

                                    Defendants.


                                                 Background

           Pro se plaintiff Malik Abdul Aziz has filed an in forma pauperis prisoner complaint in this

case against the State of Ohio and the Cuyahoga County Court of Common Pleas. (Doc. No. 1.) His

complaint pertains to his detention in connection with a state criminal case brought against him in

Cuyahoga County, State of Ohio v. Malik Aziz, CR-18-635850-A. The plaintiff alleges he was

“falsely arrested” and detained in the case on charges of having weapons while under a disability on

the basis he “put the officers on notice as to [his] status of a secured party creditor” over whom “they

had no jurisdiction.” (Id. at 3.)

           He further alleges he was illegally detained after the state criminal case was dismissed “until

the feds indicted” him for the same conduct on the basis “they dishonored my UCC contract, by

continuing to incarcerate me after knowing that I was not the surety/nor accommodation party.” (Id.

at 4.) 1



1
 The docket in the plaintiff’s subsequent federal criminal case indicates that he pleaded guilty and
was convicted in federal court of having a weapon while under a disability. See United States v.
Aziz, 1: 19-cr-106 (N.D. Ohio Mar. 4, 2020).
   Case: 1:20-cv-00301-PAB Doc #: 4 Filed: 06/05/20 2 of 4. PageID #: 53




        For relief, the plaintiff seeks $584,000.00 and $1.6 million in damages, to have his “case

dismissed,” and for “relief of disability so [that his] gun rights are restored.” (Id. at 5.)

                                          Standard of Review

        Pro se complaints are construed liberally and held to less stringent standards than formal

pleadings drafted by lawyers. Williams v. Curtin, 631 F.3d 380, 383 (6th Cir.2011). However, “the

lenient treatment generally accorded to pro se litigants has limits,” and a pro se plaintiff is not

automatically entitled to take every case to trial. Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th

Cir.1996). A federal district court is required to dismiss an in forma pauperis action “at any time”

under 28 U.S.C. § 1915(e)(2)(B) if the court determines the complaint is frivolous or malicious, fails

to state a claim on which relief can be granted, or seeks monetary relief from a defendant who is

immune from such relief.       A complaint is frivolous and warrants dismissal if it contains factual

allegations that are fantastic or delusional, or if it is based on legal theories that are indisputably

meritless. Neitzke v. Williams, 490 U.S. 319, 327-28 (1989); Brown v. Bargery, 207 F.3d 863, 866

(6th Cir. 2000); Lawler v. Marshall, 898 F.2d 1196, 1198–99 (6th Cir. 1990). A complaint fails to

state a claim on which relief may be granted if it does not contain “sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Hill v. Lappin, 630 F.3d 468, 471 (6th

Cir. 2010).

                                               Discussion

        The Court finds that the plaintiff’s complaint must be dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B). First, the plaintiff’s claims that he is entitled to damages or other relief from a criminal

conviction or sentence on the basis that he is a “a secured party creditor” lack any viable legal basis

and are patently frivolous. See, e.g., Johnson v. Ohio, 1: 14 CV 1419, 2015 WL 106163, at *3 (N.D.


                                                     2
   Case: 1:20-cv-00301-PAB Doc #: 4 Filed: 06/05/20 3 of 4. PageID #: 54




Ohio Jan. 7, 2015) (“The plaintiff, simply, has no viable legal claim that he is a secured party creditor

under the UCC or is entitled to the relief he seeks under any theory of commercial law.”).

       Second, to the extent the plaintiff purports to assert claims under 42 U.S.C. § 1983 regarding

his physical imprisonment, conviction, or sentence, such claims are barred by the Supreme Court’s

decisions in Heck v. Humphrey, 512 U.S. 477 (1994) and Preiser v. Rodriguez, 411 U.S. 475 (1973).

Preiser held that a civil rights action is not an appropriate vehicle to challenge a conviction or

sentence. Rather, if a prisoner is “challenging the very fact or duration of his physical imprisonment,

and the relief he seeks is a determination that he is entitled to immediate release or a speedier release

from that imprisonment, his sole federal remedy is a writ of habeas corpus.” Preiser, 411 U.S. at

500.

       Heck held that in order “to recover damages for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would render a conviction or

sentence invalid, a § 1983 plaintiff” must first demonstrate that his “conviction or sentence has been

reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal authorized

to make such determination, or called into question by a federal court's issuance of a writ of habeas

corpus.” Heck, 512 U.S. at 486-87. The plaintiff has not made this showing.

       Finally, the defendants the plaintiff names in his complaint are immune or are not state actors

subject to suit for civil rights violations under § 1983. The State of Ohio is immune from suit under

the Eleventh Amendment, and Ohio courts are not sui juris. Arbino v. Ohio, No. 1:12 CV 0203, 2012

WL 1756856, at *2 (S.D. Ohio April 2, 2012).

                                              Conclusion




                                                   3
   Case: 1:20-cv-00301-PAB Doc #: 4 Filed: 06/05/20 4 of 4. PageID #: 55




       For the foregoing reasons, the plaintiff’s complaint is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B). The Court further certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from

this decision could not be taken in good faith.

       IT IS SO ORDERED.



                                                      S/ Pamela A. Barker
                                                      PAMELA A. BARKER
Date: June 5, 2020                                    U. S. DISTRICT JUDGE




                                                  4
